Erik Nelson, Sr. Securities Counsel Allianz Investment Management LLC 5701 Golden Hills Drive Minneapolis, MN55416-1297 Telephone: (763) 765-7453 September 30, 2011 VIA EDGAR Securities and Exchange Commission Division of Investment Management Office of Insurance Products treet NE Washington, DC 20549 Re: Post-Effective Amendment No. 10 to Registration Statement on Form N-1A Allianz Variable Insurance Products Fund of Funds Trust File Nos. 333-119867 and 811-21624 Dear Sir/Madam: Enclosed for filing please find Post-Effective Amendment No. 10 to Form N-1A for the above-referenced Registrant. The purpose of this filing is to add disclosure to the prospectus and SAI describing the availability of new investment options being added to the trust. Other miscellaneous non-material disclosure has also been added. This post-effective amendment relates solely to the series of the Registrant included in Parts A and B filed herewith. Information contained in the Registration Statement relating to other series of the Registrant is neither amended nor superseded hereby. For the convenience of the staff in reviewing the Registration Statement, a copy of the Registration Statement is being sent by e-mail to the Office of Insurance Products of the Division of Investment Management. The Registrant acknowledges that the Registrant is responsible for the adequacy and accuracy of the disclosure in this filing. Staff comments on the filing and changes to the filing following staff comments do not foreclose the Commission from taking any action with respect to the filing. The Company cannot raise the fact that the staff reviewed the filing as a defense to an action by the Commission or another person arising out of the Federal securities laws and does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing. Manually executed signature pages and consents have been executed prior to the time of this electronic filing and will be retained by the Company for five years. Any disclosures and exhibits not filed herewith will be filed by amendment in a subsequent 485(b) filing. If you have any questions or comments, please feel free to contact the undersigned. Sincerely, Allianz Variable Insurance Products Fund of Funds Trust By:/s/ Erik Nelson
